Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-20 are presented for examination.
This is a first action on the merits based on Applicant’s claims submitted 7/02/2020.                     

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/01/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Applicant is respectfully reminded of the duty to disclose 37 C.F.R. 1.56 all pertinent information and material pertaining to the patentability of applicant’s claimed invention, by continuing to submitting in a timely manner PTO-1449, Information Disclosure Statement (IDS) with the filing of applicant’s application or thereafter.

Claim Rejections - 35 U.S.C. 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


Claim 1, 3, 10, 12-13, 18, 20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1, 10, 18, the limitation reading “determining that the mobile device pairing is not established…” lacks proper antecedent basis.  The underlined term has not been positively recited previously.  Therefore is not clear as to what this underlined term is referring to.  Appropriate correction is required.
Claim 10, the limitation reading “and the vehicle using the PIN seed.” Is unclear as to what the inventor regards as the invention.  The term “personal identification number (PIN) seed” has been positively recited twice in claim 10.  Therefore it is unclear as to what the underlined term is referring to.  Appropriate correction is required.
Claim 13, the limitation reading “receive, from the server, the PIN seed…” is unclear in what the inventor regards as the invention.  The term “server” has been positively recited twice in both claims 10 and 13.  Therefore is unclear to determine which server this underlined term is referring to.  Appropriate correction is required.
Claims 3, 12 and 20 recite the limitation “Bluetooth Low Energy pairing PIN…”, which limitation is unclear and renders the claim indefinite.  The use of the trade name “Bluetooth” is being used in the claim limitation to identify a product, therefore constitutes an improper use of the trade name and renders the definition of the subject-matter in this claim as unclear.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1-5, 10-14, 18-20 rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yamada (US 2019/0090115 A1, hereinafter “Yamada”).
*Yamada was provided in the IDS.

Regarding claim 1, Yamada teaches:
1. A method comprising: 
receiving, via a processor and from a mobile device, a connection request at a wireless transceiver module (par 5, 49; i.e. wireless devices coupled to a Bluetooth connection implies wireless transceiver) associated with a vehicle (fig. 5, 10, par 53; “the pairing device 510 can send a connection request”; par 77: “device 1010 and system 1060 can be part of the vehicle 1002.”), 
determining that the mobile device pairing is not established between the mobile device and the vehicle (fig. 12 step 1220); 
fetching a personal identification number (PIN) seed (par 52; i.e. device 510 broadcasts any ID code) associated with the mobile device from memory (par 52: “communication device 520 to start scanning and look for a predetermined product name and/or ID code”); and 
pairing the mobile device and the vehicle using the PIN seed (par 52: “ID code of the pairing device 510, a pairing between the devices 510 and 520 can be initiated and a BLE connection can be established”).  
Regarding claim 2, Yamada teaches:
2. The method according to claim 1, wherein the PIN seed (i.e. key) comprises a cryptographic representation of a PIN code associated with the mobile device (Yamada: par 45; i.e. the keys used when pairing are communicated encrypted).  
Regarding claim 3, Yamada teaches:
3. The method according to claim 1, wherein the PIN seed is associated with a Bluetooth® Low Energy (BLE) pairing PIN code (Yamada: par 52: BLE connection uses the ID code to pair devices).  
Regarding claim 4, Yamada teaches:
4. The method according to claim 1, wherein responsive to determining that the mobile device pairing is not established between the mobile device and the vehicle (Yamada: Fig. 12, step 1230; i.e. not previously paired): 
determining that a link layer connecting the mobile device with the vehicle is not established (Yamada: Fig. 12, step 1230; i.e. not previously paired); 
submitting, via the vehicle, an encryption request to a server (Yamada: Fig. 12, step 1240, transmit shared keys to the pairing device; i.e. transmission of shared keys implies a receipt of an encryption request as there is an exchange of keys happening between both devices.); 
receiving, from the server, the PIN seed (Yamada: Fig. 12, step 1240, transmit shared keys to the pairing device); and 
transmitting the PIN seed via the vehicle to the mobile device (Yamada: par 101: “ The server can transmit the shared key to the paired device, e.g., directly and/or via a 
communication device, at 1240”).  
Regarding claim 5, Yamada teaches:
5. The method according to claim 4, further comprising: 
responsive to determining that the mobile device pairing is not established between the mobile device and the vehicle (Yamada: Fig. 12, step 1230; i.e. not previously paired), 
receiving user input indicative that the mobile device is not intentionally unpaired with the vehicle (Yamada: par 29; i.e. user input to select pairing option; Examiner notes that this pairing option allows to choose whatever kind of pairing- not wanting to un-pair would be also an option included in a “pairing option”), and 
submitting, via the vehicle, and based on the user input, the encryption request to the server(Yamada: Fig. 12, step 1240, transmit shared keys to the pairing device).  
Regarding claim 10, Yamada teaches:
10. A system, comprising: a processor; and a memory for storing executable instructions (Yamada: par 10), the processor configured to execute the instructions to: 
receive, from a mobile device, a connection request at a wireless transceiver module (par 5, 49; i.e. wireless devices coupled to a Bluetooth connection implies wireless transceiver)  associated with a vehicle (fig. 5, 10, par 53; “the pairing device 510 can send a connection request”; par 77: “device 1010 and system 1060 can be part of the vehicle 1002.”); 
sending a request to a server for a personal identification number (PIN) seed (i.e. shared key) associated with the mobile device (par 90: “ pairing device can send a request to the server to see if there is any shared key ”); 
determine that the mobile device pairing is not established between the mobile device and the vehicle (fig. 12 step 1220); 
fetch a personal identification number (PIN) seed (par 52; i.e. device 510 broadcasts any ID code) associated with the mobile device from the memory (par 52: “communication device 520 to start scanning and look for a predetermined product name and/or ID code”); and 
establish an encrypted connection between the mobile device and the vehicle using the PIN seed (par 72; i.e. communication using Bluetooth components are a security system; see also par 62, fig 10).  

Regarding claim 11, all claim limitations are set forth and rejected as discussed in claim 2.
Regarding claim 12, all claim limitations are set forth and rejected as discussed in claim 3.
Regarding claim 13, all claim limitations are set forth and rejected as discussed in claim 4.
Regarding claim 14, all claim limitations are set forth and rejected as discussed in claim 5.
Regarding claim 18, Yamada teaches:
18. A non-transitory computer-readable storage medium in a vehicle computer, the computer-readable storage medium having instructions stored thereupon which, when executed by a processor (par 10), cause the processor to: 
receive, from a mobile device, a connection request at a wireless transceiver module (par 5, 49; i.e. wireless devices coupled to a Bluetooth connection implies wireless transceiver), 
determine that the mobile device pairing is not established between the mobile device and the vehicle (fig. 12 step 1220); 
fetch a personal identification number (PIN) seed (par 52; i.e. device 510 broadcasts any ID code) associated with the mobile device from memory (par 52: “communication device 520 to start scanning and look for a predetermined product name and/or ID code”); and 
establish an encrypted connection between the mobile device and the vehicle using the PIN seed  (par 72; i.e. communication using Bluetooth components are a security system; see also par 62, fig 10).  
Regarding claim 19, all claim limitations are set forth and rejected as discussed in claim 2.
Regarding claim 20, all claim limitations are set forth and rejected as discussed in claim 3.

Allowable Subject Matter
Claims 6-9, 15-17 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Reasons for allowance:
None of the prior art of record teach by themselves or in any combination nor would have anticipated nor render obvious by combination the claimed invention of the present invention at or before the time it was filed.  The prior art of record is silent on “wherein determining that the mobile device pairing is not established between the mobile device and the vehicle comprises: searching the vehicle for a Consumer Access Key (CAK); responsive to determining that the CAK is not found on the vehicle, transmitting, to the mobile device, a request for the CAK from the mobile device; and determining that the mobile device pairing is not established between the mobile device and the vehicle responsive to determining that a copy of the CAK is not stored on the mobile device.”.  However, Examiner notes that due to the broadness of independent claims, that just only adding dependent claim 6 to the independent claims without resolving the end result of the determining step, which is ultimately found in claim 9, other 35 USC 101 issues might arise, as there would not be a useful implementation of the allowable subject matter.
Additional references considered:
Gautama et al. (DE102013225742 B4, hereinafter “Gautama”). Gautama teaches a system is provided comprising a wireless communication device (also referred to herein as a terminal), a vehicle having a central module, and a server providing a key. The key providing server is communicatively coupled to the wireless communication device and the central module via wireless connections. 
The central module may establish a wireless connection with the wireless communication device to initiate a running communication session. When the wireless connection is established with the central module, the wireless communication device communicates a request message to session. To request temporary security information (eg, a public key or a digital certificate). request 
The server providing the key can then supply the wireless communication device and/or the central module with the temporary safety information in response to the request message. The temporary security communication can then be used to encrypt messages between the wireless communication device and the central module. information 
The server providing the key receives a registration message from the wireless communication device, which contains an identifier for the wireless communication device and a personal identification number for the wireless communication device, wherein the server providing the key communicates the identifier and the personal identification number to the central module. 
The wireless communication device is configured, when it has been confirmed that the ongoing communication session has ended and the wireless communication device determines that no communication link between the wireless communication device and the server providing the key is available, to display a user request for the input of a personal number allowing the temporarily stored temporary security information 
to be used further to encrypt communications between the wireless communication device and the central module, although it has been confirmed that the ongoing communication session has ended. (See pars. 12, 91-96)
Mathias et al. (US 2020/0052905 A1, hereinafter “Mathias”).   Mathias teaches techniques are disclosed relating to electronic security, e.g., for authenticating a mobile electronic device to allow access to system functionality (e.g., physical access to the system, starting an engine/motor, etc.). In some embodiments, a system and mobile device exchange public keys of public key pairs during a pairing process. In some embodiments, an asymmetric transaction process includes generating a shared secret using a key derivation function over a key established using a secure key exchange (e.g., elliptic curve Diffie-Hellman), and verifying a signature of the system before transmitting any information identifying the mobile device. In various embodiments, disclosed techniques may increase transaction security and privacy of identifying information.  (See Abstract, pars. 44-46, 49, 67, and fig. 1A) 
Hiitola et al. (US 2007/0143615 A1, hereinafter “HIitola”); Hiitola teaches the invention provides a method for a first device to establish a wireless communication connection with a second device. The first device receives from the second device a signal indicating a class of device of the second device, and generates a PIN code comprising a plurality of characters. The plurality of characters comprises at least one alphabet character if the class of device of the second device indicates such alphabet character can be entered in the second device, otherwise the plurality of characters comprises only numerical characters.(Abstract)
Faraaz et al., NPL: Automatic Remote Car Locker Using Bluetooth Low Energy Wireless Communication, hereinafter “Faraaz”.  Faraaz teaches the advancement in technology has enabled us to transform from manually controlled devices to automatically controlled devices and smartphones find extensive applications in such a transformed system. Smartphones have become an important part of our lives. The number of smartphone users have increased rapidly as nowadays smartphones not only provide the basic processes such as dialling and receiving calls 
or sending text messages but they also interact and control a variety of devices such as computers, televisions, locks, cars, etc. In this paper we design and implementation of a remote lock system using wireless Bluetooth communications. The remote lock system is controlled by a dedicated android application which interacts with the hardware installed in the car and locks/unlocks the car without providing any manual inputs
through the android app. (Abstract)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIZBETH TORRES-DIAZ whose telephone number is (571)272-1787.  The examiner can normally be reached on 9:00a-4:30p.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr, can be reached on (571)272-3739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LIZBETH TORRES-DIAZ/Examiner, Art Unit 2495                                                                                                                                                                                                        
/12 February 2022/
/ltd/